Per Curiam,
The question raised upon these appeals has been considered and passed upon in Martin v. Greenwood, 27 Pa. Superior Ct. 245, Caner v. Bergner, 27 Pa. Superior Ct. 220, Oil City Building & Loan Association v. Shanfelter, 29 Pa. Superior Ct. 251, and as we remarked in the recent cases of Haspel v. O’Brien and Haspel v. Robinson, wherein we reconsidered the question, no useful purpose would be served by a further discussion of it by us.
The decree of distribution is affirmed, the costs of each of the above-mentioned appeals to be paid by the appellant therein.